DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 11/23/2021 to claim 1 has been entered. Claims 1-6 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant's election of the species of “CD45” in claim 2, “MHC class II” in claim 3, and “GDF-3” in claim 4 in the reply filed on 2/5/2020 stands.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neidhart et al (2003, Arthritis Rheum., 48(7): 1873-80) in view of Prockop et al (U.S. PGPUB 2002/0168765), Cho et al (U.S. PGPUB 2006/0153860), Boquest et al (2005, Molecular Biology of the Cell, 16: 1131-1141), Varma et al (2007, Stem Cells Dev. 2007 Feb;16(1):91-104) and Marshak et al (1999, U.S. Patent 5,908,782; reference A).
Regarding claim 1, Neidhart teaches progenitor cells, including bone marrow stem cells, are circulating and can be obtained from synovial fluid (see col. 1 on page 1879). Regarding claim 1, Neidhart teaches isolating cells from synovial fluid and that said cells have the potential 
Neidhart does not teach that the population is MHC class 1 negative, enriching cells with a size of 6 micrometers and 20 micrometers, depleting cells that express MHC class 1 or cryopreserving the cells (claim 1). Neidhart does not teach testing for the markers listed in claims 3 and 5. Neidhart does not teach that the cells are collected without contacting in vitro to serum (claim 1).
	Prockop is drawn to methods of isolating, enriching and characterizing a subset of stem cells, and Prockop teaches that these stem cells are also found in bone marrow (see abstract). Regarding claim 1, Prockop teaches enriching the target population of stem cells using a filter to enrich for cells that are about 7 microns in size (see paragraph [0020]).  Regarding claims 1-3 and 5, Prockop teaches testing the cells for the expression of MHC class I and II (HLA-1 and HLA-2), CD44, CD45, CD90 and CD34 (see paragraph [0016] and Table 1). Regarding claim 1, Prockop teaches part of the population of target cells do not express MHC class I (see Table 1). Regarding claim 1, Prockop teaches stem cells can be combined with DMSO and fetal bovine serum (reads on cryoprotectant) and frozen in liquid nitrogen (reads on cryopreserving), and that the cells can be thawed and used when needed (see paragraph [0056]).
	Regarding claim 1, Cho teaches cells can be sorted (reads on enriching and isolating) based on their expression, either positive or negative, of cell markers (see paragraph [0329]). Regarding claim 5, Cho teaches cells can be tested for the expression of various cell markers including CD13, CD44, CD45, CD90, CD105, CD34, CD49c and CD73 (see paragraph [0119]). 

Regarding claim 1, Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required (see abstract and page 102). 
Regarding claim 1, Marshak teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for bone marrow stem cells (see abstract and col. 1). 
It would have been obvious to combine Neidhart with Prockop to enrich Neidhart’s cells for cells with a size of about 7 microns and cryopreserve the cells. A person of ordinary skill in the art would have had a reasonable expectation of success in enriching Neidhart’s cells for cells with a size of about 7 microns and cryopreserve the cells because Prockop teaches filters can be used to enrich cells with a size of about 7 microns and that stem cells can be cryopreserved for later use. The skilled artisan would have been motivated to enrich Neidhart’s cells for cells with a size of about 7 microns and cryopreserve the cells because Prockop establishes that stem cells, and cells from bone marrow which are in Neidhart’s population of cells, can be enriched for a target population of stem cells with this size and that they can be cryopreserved.
It would have been obvious to combine Neidhart with Prockop and Cho to test Neidhart’s cells for expression of MHC class I and II, CD13, CD44, CD90, CD105, CD34, CD49c and CD73, and enrich for cells that do not express MHC class I by depleting cells that do express MHC class I. A person of ordinary skill in the art would have had a reasonable expectation of success in testing Neidhart’s cells for expression of these markers and enrich for cells that do not express MHC class I by depleting cells that do express MHC class I because Prockop and Cho establishes that all these markers can be tested for and Cho highlights that cells 
It would have been obvious to combine Neidhart in view of Prockop and Cho with Boquest, Marshak and Varma to collect and isolate Neidhart’s cells prior to culture expansion with serum. A person of ordinary skill in the art would have had a reasonable expectation of success in collecting and isolating Neidhart’s cells prior to culture expansion because Boquest teaches that stem cells can be collected and isolated using both a size exclusion filter and isolated based on their expression pattern, without culturing and because Marshak teaches that serum free conditions can be used for stem cells. The skilled artisan would have been motivated collect and isolate Neidhart’s cells prior to culture expansion because Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required. Similarly, Marshak teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for stem cells.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neidhart et al (2003, Arthritis Rheum., 48(7): 1873-80) in view of Prockop et al (U.S. PGPUB 2002/0168765), Cho et al (U.S. PGPUB 2006/0153860) Boquest et al (2005, Molecular Biology of the Cell, 16: 1131-1141), Varma et al (2007, Stem Cells Dev. 2007 Feb;16(1):91-104) and Marshak et al (1999, U.S. Patent 5,908,782) as applied to claims 1-3 and 5 above, and further in view of Hirst et al (2006, Developmental Biology 293: 90–103).
	The teachings of Neidhart, Prockop, Cho, Boquest, Marshak and Varma are discussed and relied upon above. 
	Neidhart does not teach testing for the expression of GDF-3 (claim 4) or Oct-4, Nanog, Sox-2, Rex-1 and Stella (claim 6).
Hirst teaches identifying and testing for several genes that are associated with stem cells (see abstract). Regarding claims 4 and 6, Hirst teaches that Oct-4, Nanog, Sox-2, Rex-1, GDF-3 and Stella have all been tested for and identified as being associated with stem cells (see col. 1 on page 95 and col. 2 on page 101). 
It would have been obvious to combine Neidhart in view of Prockop, Cho, Boquest, Marshak and Varma with Hirst to test Neidhart’s cells for the expression of GDF-3, Oct-4, Nanog, Sox-2, Rex-1 and Stella. A person of ordinary skill in the art would have had a reasonable expectation of success in testing Neidhart’s cells for the expression of GDF-3, Oct-4, Nanog, Sox-2, Rex-1 and Stella because Hirst teaches that these genes can be tested for. The skilled artisan would have been motivated to test Neidhart’s cells for the expression of GDF-3, Oct-4, Nanog, Sox-2, Rex-1 and Stella because Hirst establishes that it is useful to test stem cells for the expression of these genes.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.


Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant summarizes the teachings of each of the cited references on pages 3 to 10 of the Reply, highlighting (1) that none of the references individually teach each of the claimed method steps, and (2) that none of the references teach the new limitation wherein the claimed steps (a) – (c) are carried out done without contacting the cells in vitro to serum. Regarding applicant’s position that none of the references individually teach all of the limitations of the method as claimed, the rejection is not over any one of the references alone, but over the combination of references. The claimed invention becomes obvious when the references are considered together as a whole rather than each alone. Regarding applicant’s second argument that none of the cited references teach the new limitation, as stated above this limitation is obvious over the newly cited Marshak reference as Marshak teaches the benefits of using serum free culture medium. Therefore these arguments are not persuasive.
Applicant highlights that Neidhart primary focus is on synovial fibroblasts, and alleges that Neidhart only teaches that synovial fluid might be a source of bone marrow cells highlighting that some cells are CD34 negative while bone marrow cells are CD34 positive. As an initial matter, it is noted that the instant application is silent as to the expression of CD34. Additionally, as stated in the rejection and contrary to applicant’s speculation, Neidhart specifically teaches that “bone marrow–derived cells can also appear in the synovial fluid during joint destruction. The majority of adherent synovial fluid cells did not express CD34, but this does not exclude a bone marrow origin, since CD14-, CD34- bone-marrow mesenchymal stem cells exist in the circulation.” (See col. 1 on page 1879.) Therefore Neidhart was properly relied upon for teaching that bone marrow cells can be found in synovial fluid. Applicant continues by alleging that synovial fluid is not a robust source of bone marrow cells, and therefore a skilled artisan would not consider it as an alternate source for bone marrow cells. However, even if 
Applicant highlights that some of Prockop’s cells express MHC class I, and alleges that none of the references teach nor provide motivation for enriching for cells that do not express MHC class I by depleting cells that do express MHC class I. However, as stated above, a person of ordinary skill in the art would have had a reasonable expectation of success in testing Neidhart’s cells for expression of these markers and enrich for cells that do not express MHC class I by depleting cells that do express MHC class I because Prockop and Cho establishes that all these markers can be tested for and Cho highlights that cells populations can be sorted based on their expression of cell markers. Additionally, Prockop establishes that a portion of small stem cells do not express MHC class I. The skilled artisan would have been motivated to test Neidhart’s cells for expression of these markers and enrich for cells that do not express MHC class I by depleting cells that do express MHC class I because all three references establish that specific populations of cells are characterized by their expression patterns and testing these markers would allow the cells be further characterized based on their expression of cell markers. Additionally, as stated in the above rejection, sorting the cells by depleting those that do not express MHC class I would allow Neidhart to have a more homogeneous population of cells. Therefore this argument is not persuasive.
Applicant alleges there is no motivation to use Prockop’s enrichment of cells by size to enrich Neidhart’s cells because the primary reference Neidhart does not teach that the target cells are isolated from a population of cells with different sizes. Applicant further alleges that there is no motivation to select Neidhart’s cells based on size because Neidhart cells “were not observed to have different sizes”. Contrary to applicant’s assertion, Neidhart is silent as to any observed sizes of the cells. Furthermore, as stated in the rejection, a skilled artisan would have been motivated to enrich Neidhart’s cells for cells with a size of about 7 microns because 
Applicant summarizes the teaching of Cho and alleges that Cho is only concerned with antigen binding polypeptides that are congregated to PEG and that Cho only uses bacterial cells and one epithelial cell. The applicant has completely mischaracterized the teachings of Cho. While applicant is correct that Cho is directed to making and using antigen binding polypeptides, Cho teaches throughout that antigen binding polypeptides are bound to antibody backbones. While Cho does also contemplate conjugating the antigen binding peptides to other substances, it should be noted that in each case, the use of Cho’s antigen binding peptides is to specifically bind a target antigen marker on or in a cell. Again, as discussed above Cho specifically teaches producing antigens to target and bind many eukaryotic cell markers, and Cho specifically teaches that they can be used to sort for cells based on their expression, either positive or negative, of cell markers. Applicant also incorrectly states that Cho is only concerned with bacterial cells, and it appears applicant may be referring to the fact that Cho teaches the antigen binding peptides can be produced in bacterial cells (it should also be noted that Cho specifically teaches producing them in mammalian cells). Not only does Cho state throughout the entire publication that they can be used with eukaryotic cells/ mammalian cells/ animal cells, many of the specifically taught markers that Cho teaches making the antigen binding peptides to recognize are also only found on animal cells and not bacterial cells. Therefore applicant has mischaracterized this reference and it was properly applied. Applicant further alleges that Cho does not provide motivation for selecting MHC class I negative cells. However, as stated in the rejection, the motivation selecting MHC class I negative cells comes from the Prockop reference 
Applicant highlight that both Boquest and Varma teach isolating cells based on a size larger than claimed. However, as discussed above, the Prockop reference is relied upon for providing both the teaching and the motivation for enriching stem cells with a size of about 7 microns. Therefore this argument is not persuasive.
Applicant reiterates their arguments highlighting the alleged deficiencies in the rejection and alleges that the only motivation for combining the references comes from the applicant’s disclosure. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, as stated in the above rejection, the motivation to select Neidhart’s cells that are negative for MHC class I and cells with a size of about 7 microns comes from the secondary reference Prockop. As discussed above, a person of ordinary skill in the art would have had a reasonable expectation of success in testing Neidhart’s cells for expression of these markers and enrich for cells that do not express MHC class I by depleting cells that do express MHC class I, and enriching form cells with a size of about 7 microns, because Prockop and Cho establishes that all these markers can be tested for and Cho highlights that cells populations can be sorted based on their expression of cell markers, and Prockop specifically highlights the usefulness of stem cells of this size. Additionally, Prockop establishes that a portion of these small stem cells do not express MHC class I. The skilled artisan would have been motivated to test Neidhart’s cells for expression of these markers and enrich for cells that do not express MHC class I by depleting cells that do 
Applicant alleges that the secondary reference Hirst does not teach all of the alleged deficiencies above. However, as applicant’s arguments above were not persuasive, this argument is not persuasive. Again, it is also noted that the newly cited Marshak reference teaches the benefits of using serum free culture medium. Therefore these arguments are not persuasive.
  Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653